      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 1 of 34



                       THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

MARCOS MARTINEZ and                                  )
STEPHANIE MARTINEZ, on behalf of                     )
herself and her minor children, A.M.M.,              )
A.I.M., and E.A.M.,                                  )
                                                     )
               Plaintiffs;                           )
                                                     )
v.                                                   )                   1:18-cv-354-HSO-JCG
                                                            CIV. A. NO. ____
                                                     )
HANCOCK COUNTY, MISSISSIPPI,                         )      DEMAND FOR JURY TRIAL
MILTON ARIC LATSCHAR, in his                         )
individual capacity, ABE LONG, in his                )
individual capacity, WILLIAM                         )
COVINGTON, in his individual capacity,               )
JOHN DOE #1, in his individual capacity,             )
JOHN DOE #2, in his individual capacity,             )
                                                     )
               Defendants.                           )

                               COMPLAINT FOR DAMAGES

                                PRELIMINARY STATEMENT

       1.      Plaintiffs, a Latino and Native American family living in South Carolina, were

driving through Mississippi on their way to take vacation last year when they were unlawfully

detained by Defendants for several hours and subjected to extensive interrogation, threats and

multiple unlawful searches because of their perceived race, ethnicity and national origin.

       2.      Marcos and Stephanie Martinez and their minor children, A.M.M., A.I.M., and

E.A.M. (collectively, “Plaintiffs”), were unlawfully stopped by Defendant Milton Aric Latschar,

a deputy with the Hancock County Sheriff’s Office (“HCSO”), while driving through Hancock

County, Mississippi on June 3, 2017. Upon stopping the Martinez family, Defendant Latschar

immediately asked whether the occupants of the vehicle were U.S. citizens. He then confiscated


                                                1
       Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 2 of 34



the U.S. passports, lawful permanent residency cards, and valid immigration documents

belonging to Plaintiffs and other occupants of their vehicle, threatened Marcos Martinez with the

loss of his lawful permanent residency, made baseless accusations that the family was engaged in

criminal activity, and conducted an invasive search of the family’s belongings—all because he

perceived the family to be Latino and of Mexican descent.

        3.     For approximately two hours, Defendant Latschar detained Plaintiffs by the side

of Interstate 10 while he interrogated them, threatened them, searched their belongings, and

inspected their vehicle. Although no evidence of illegal activity was found, Defendant Latschar

and other HCSO officers then transported Plaintiffs to the HCSO, where deputies detained them

for approximately two more hours and again searched their vehicle.

        4.     After witnessing her family members cry over the course of several hours,

Stephanie Martinez called 9-1-1 from inside the HCSO and demanded her family’s release. The

family’s lawyer also called the HCSO, challenged the legality of the family’s detention and

demanded their release. Only then did HCSO deputies release the Martinez family and return the

passports, residency cards, and immigration documents that Defendant Latschar had confiscated.

        5.     No evidence of illegal activity was ever found, and none of the Plaintiffs or the

other occupants of their vehicle was charged with a crime or even given a traffic ticket. The

HCSO deputies never had any reason to believe that the Plaintiffs or other occupants of their

vehicle had done something illegal, or that the vehicle contained any evidence of criminal

activity.

        6.     Defendant Latschar’s actions were based on a racist assumption that any Latino

person must be either undocumented or a criminal or both. By interrogating Plaintiffs about their

immigration status and confiscating the passports, residency cards, and immigration documents

                                                2
        Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 3 of 34



of everyone in Plaintiffs’ vehicle, Defendant Latschar attempted to act as an immigration agent,

though he had no authority to do so. The HCSO has no agreement with the federal government

giving the HCSO authority to enforce federal immigration law.

         7.       Regardless, all occupants of the family’s vehicle had lawful status: Marcos

Martinez is a lawful permanent resident of the United States who was born in Mexico, and

Stephanie Martinez and their three children are U.S. citizens. Other occupants of the vehicle, a

friend and relatives of the Martinez family, were Mexican citizens who were lawfully in the

United States on the day of the detention.

         8.       Plaintiffs’ experience is an example of pervasive racial profiling by law

enforcement agencies throughout the United States.1 Racial profiling—law enforcement action

based on a person’s race, ethnicity, national origin or color—is not only unlawful and traumatic

to victims; it also threatens public safety by eroding communities’ trust in law enforcement

officers.2

         9.       The HCSO does not have any written policy prohibiting racial profiling, despite

guidance from the International Association of Chiefs of Police that “[t]he first step in preventing

racial profiling is the development of a clear departmental policy banning the practice.”3

         10.      Plaintiffs—one of whom is a child with autism and an anxiety disorder—suffered

significant emotional distress, among other injuries, as a result of the unlawful actions of



1
  S. POVERTY LAW CTR., RACIAL PROFILING IN LOUISIANA: UNCONSTITUTIONAL AND COUNTERPRODUCTIVE 5 & n.1
(2018), https://www.splcenter.org/sites/default/files/leg_special_report_racial_final.pdf (collecting studies from
across the country showing large racial disparities in the rates at which motorists of color are stopped, searched, and
arrested compared to white motorists).
2
  Id. at 7 & n.28, 8 & nn. 29-30.
3
  INT’L ASS’N OF CHIEFS OF POLICE, PROTECTING CIVIL RIGHTS: A LEADERSHIP GUIDE FOR STATE, LOCAL, AND
TRIBAL LAW ENFORCEMENT 161 (Sept. 2006), https://www.theiacp.org/sites/default/files/all/p-
r/Protecting_Civil_Rights.pdf.

                                                           3
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 4 of 34



Defendants. The family also lost trust in law enforcement officers following this harrowing

incident.

       11.     This action is brought pursuant to 42 U.S.C. § 1983 for the violation of Plaintiffs’

rights under the Fourth and Fourteenth Amendments to the U.S. Constitution. This action is also

brought under the laws of the State of Mississippi, including the Mississippi Tort Claims Act,

Miss. Code § 11-46-1 et seq., for the state torts of false arrest and false imprisonment.


                                 JURISDICTION AND VENUE

       12.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

this case arises under the U.S. Constitution and laws of the United States; and pursuant to 28

U.S.C. § 1343 because this action seeks to redress the deprivation, under color of state law, of

Plaintiffs’ civil rights, and to recover damages for the violation of those rights. The Court may

exercise supplemental jurisdiction over Plaintiffs’ state law claims. See 28 U.S.C. § 1367(a).

       13.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims occurred in this district.


                                         JURY DEMAND

       14.     Plaintiffs demand a jury trial on all claims except the claims of false arrest and

false imprisonment, for which they request a bench trial as required by the Mississippi Tort

Claims Act. Miss. Code § 11-46-13(1).


                                             PARTIES

                                              Plaintiffs

       15.     Plaintiff Stephanie Martinez is a resident of Taylors, South Carolina. She is

married to Marcos Martinez and is the mother of A.M.M., A.I.M, and E.A.M., who also reside in
                                                  4
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 5 of 34



Taylors, South Carolina. Stephanie Martinez brings this action on her own behalf and on behalf

of A.M.M., A.I.M., and E.A.M., who are minor children ages 9, 12, and 14, respectively.

Stephanie Martinez is a United States citizen of Native American descent and A.M.M., A.I.M.,

and E.A.M. are United States citizens of Mexican and Native American descent.

       16.     Plaintiff Marcos Martinez is a resident of Taylors, South Carolina. He is married

to Stephanie Martinez and is the father of A.M.M., A.I.M., and E.A.M. He is a lawful permanent

resident of the United States who was born in Mexico.


                                            Defendants

       17.     Hancock County, Mississippi, is a political subdivision of the state of Mississippi.

The Hancock County Sheriff’s Office does not exist as a separate government entity apart from

Hancock County.

       18.     Milton Aric Latschar, sued in his individual capacity, is a deputy employed by the

Hancock County Sheriff’s Office in Hancock County, Mississippi. At all times relevant to this

Complaint, Defendant Latschar was acting within the course and scope of his employment and

under color of law. His actions, as set forth in this Complaint, were in reckless disregard of the

safety and well-being of each of the Plaintiffs, who were not engaged in criminal activity at the

time of any of the injuries alleged in this Complaint. Defendant Latschar is subject to the

personal jurisdiction of this Court.

       19.     Abe Long, sued in his individual capacity, is a deputy employed by the Hancock

County Sheriff’s Office in Hancock County, Mississippi. At all times relevant to this Complaint,

Defendant Long was acting within the course and scope of his employment and under color of

law. His actions, as set forth in this Complaint, were in reckless disregard of the safety and well-

being of each of the Plaintiffs, who were not engaged in criminal activity at the time of any of
                                                 5
       Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 6 of 34



the injuries alleged in this Complaint. Defendant Long is subject to the personal jurisdiction of

this Court.

        20.     William Covington, sued in his individual capacity, is a lieutenant employed by

the Hancock County Sheriff’s Office in Hancock County, Mississippi. At all times relevant to

this Complaint, Defendant Covington was acting within the course and scope of his employment

and under color of law. His actions, as set forth in this Complaint, were in reckless disregard of

the safety and well-being of each of the Plaintiffs, who were not engaged in criminal activity at

the time of any of the injuries alleged in this Complaint. Defendant Covington is subject to the

personal jurisdiction of this Court.

        21.     John Doe #1, sued in his individual capacity, is a deputy employed by the

Hancock County Sheriff’s Office in Hancock County, Mississippi. At all times relevant to this

Complaint, Defendant Doe #1 was acting within the course and scope of his employment and

under color of law. His actions, as set forth in this Complaint, were in reckless disregard of the

safety and well-being of each of the Plaintiffs, who were not engaged in criminal activity at the

time of any of the injuries alleged in this Complaint. Defendant Doe #1 is subject to the personal

jurisdiction of this Court.

        22.     John Doe #2, sued in his individual capacity, is a deputy employed by the

Hancock County Sheriff’s Office in Hancock County, Mississippi. At all times relevant to this

Complaint, Defendant Doe #2 was acting within the course and scope of his employment and

under color of law. His actions, as set forth in this Complaint, were in reckless disregard of the

safety and well-being of each of the Plaintiffs, who were not engaged in criminal activity at the

time of any of the injuries alleged in this Complaint. Defendant Doe #2 is subject to the personal

jurisdiction of this Court.

                                                 6
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 7 of 34



                                    STATEMENT OF FACTS

                             Detention and Search on Interstate 10

       23.     On June 3, 2017, Marcos Martinez (“Mr. Martinez”), Stephanie Martinez (“Ms.

Martinez”), A.M.M., A.I.M., and E.A.M. (“Martinez children”) (collectively, “Plaintiffs” or

“Martinez family”) left their home in Taylors, South Carolina and began driving to Mexico,

where they intended to take a vacation and drop off relatives who had been legally visiting the

United States. The Martinez children had recently finished the school year in Taylors and were

beginning their summer break.

       24.     Mr. Martinez, a licensed South Carolina driver, was driving the family’s van. The

van bore a South Carolina license plate and an up-to-date registration sticker. Ms. Martinez was

in the passenger seat. The other passengers in the van were the Martinez children; Mr.

Martinez’s mother, Maria Aguilar Nieto, then 83 years old; Mr. Martinez’s sister, Gloria

Martinez Aguilar; and a friend of the family, Ismael Guijon Rodriguez.

       25.     Ms. Aguilar Nieto and Ms. Martinez Aguilar had been visiting the Martinez

family in South Carolina on tourist visas, and one purpose of the trip to Mexico was to bring

them home before the expiration of their visas. Mr. Guijon lives in South Carolina and he rode

with the family to visit his relatives in Mexico.

       26.      A.M.M., A.I.M., and E.A.M. are United States citizens of Mexican and Native

American descent. They are and appear to be Latino. Ms. Martinez is a U.S. citizen with

Cherokee ancestry. Ms. Martinez has been mistaken for being Latina because of her appearance

and her association with Mr. Martinez and their children.

       27.     Mr. Martinez is a lawful permanent resident of the United States and was born in

Guanajuato, Mexico. He is and appears to be Latino.

                                                    7
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 8 of 34



       28.      On the afternoon of June 3, 2017, the Martinez family was driving on Interstate

10 (“I-10”) through Hancock County, Mississippi, heading west in the right lane of the two-lane

highway. Mr. Martinez was driving the van.

       29.      Defendant Latschar, wearing an officer uniform, was driving a marked police car

belonging to the HCSO in the lane to the immediate left of the Martinez family. Defendant

Latschar pulled up next to the Martinez family’s vehicle and looked at the family’s vehicle.

       30.      Defendant Latschar immediately merged to the right lane behind the Martinez

family’s van and activated his lights, indicating that he wanted Mr. Martinez to stop the van.

       31.      Mr. Martinez, complying with Defendant Latschar’s signal, pulled over onto the

right-hand shoulder of the highway and stopped. Defendant Latschar followed and parked behind

Mr. Martinez.

       32.      When the family was pulled over, then-10 year old A.I.M., who had been

diagnosed with autism spectrum disorder and anxiety disorder, became frightened and began to

cry and wail.

       33.      At the moment he stopped the Martinez family’s van, Defendant Latschar did not

have reasonable suspicion to believe that any illegal activity had occurred or was about to occur

in connection with the Martinez family’s van or any occupant of the van.

       34.      Police records claim that the Martinez family was stopped for careless driving.

However, prior to being stopped by Defendant Latschar, Mr. Martinez had not violated

Mississippi’s careless driving statute. Miss. Code § 63-3-1213. He was driving carefully and in a

prudent manner, with due regard for the width, grade, curves, corner, traffic and use of the streets

and highways and all other attendant circumstances.



                                                 8
         Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 9 of 34



         35.   Defendant Latschar’s first statement to any occupant of the vehicle was not

related to any traffic violation. Instead, Defendant Latschar’s first inquiry was to ask whether

everyone in the van was a United States citizen. Defendant Latschar was informed that

Ms. Martinez and the Martinez children were United States citizens, that Mr. Martinez and the

family friend, Mr. Guijon, were lawful permanent residents of the United States, and the two

other women (Mr. Martinez’s mother and his sister) were in the United States on valid tourist

visas.

         36.   Defendant Latschar demanded that Plaintiffs produce the immigration documents

and/or passports of each of the van’s occupants.

         37.   Defendant Latschar took Ms. Martinez’s passport, the Martinez children’s

passports, Mr. Martinez’s residency card and driver’s license, Mr. Guijon’s residency card, and

the tourist visas belonging to Mr. Martinez’s mother and sister. Defendant Latschar returned to

his vehicle.

         38.   Defendant Latschar took photographs of the residency cards and immigration

documents belonging to Mr. Martinez, Mr. Guijon, and Mr. Martinez’s mother and sister, but did

not return the documents to Plaintiffs. He also performed a computer check on the van’s license

plate number and on Mr. Martinez’s license.

         39.   Defendant Latschar’s computer checks revealed that there were no violations,

suspensions, or accidents associated with Mr. Martinez’s license, and no legal violations

associated with the Martinez family’s vehicle. Defendant Latschar’s computer checks and his

review of the documents belonging to the vehicle’s occupants did not identify any reason to

believe that any unlawful activity had occurred or was about to occur in connection with the



                                                   9
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 10 of 34



vehicle or any occupant of the vehicle. Yet Defendant Latschar did not let Plaintiffs leave the

roadside.

        40.      There was no basis to suspect that any of the Plaintiffs or the other occupants of

the van were not lawfully present in the United States; indeed, Defendant Latschar held in his

hands documents that proved they were lawfully present.

        41.      At the time Defendant Latschar stopped the Martinez family, the HCSO did not

have any agreements with the federal government authorizing the HCSO to detain individuals

based on suspicion that they are not lawfully present in the United States.

        42.      Defendant Latschar asked Plaintiffs for passports and immigration documents

solely because he perceived the occupants of the vehicle to be Latino and non-U.S. citizens.

        43.      Upon information and belief, Defendant Latschar has not investigated the

immigration status of Caucasians who were traveling along I-10 and who were similarly situated

to Plaintiffs.

        44.      Upon information and belief, Defendant Latschar has not stopped and detained

Caucasian motorists, who were similarly situated to Plaintiffs, absent reasonable suspicion that

illegal activity had occurred or was about to occur.

        45.      By the time Defendant Latschar completed his computer checks, sufficient time

had elapsed for him to determine whether to issue a traffic ticket to Mr. Martinez or any other

occupant of the vehicle, and to issue any such ticket. Defendant Latschar never issued a ticket to

Mr. Martinez or any other occupant of the Martinez family’s vehicle.

        46.      After completing the computer checks, and without having any reason to believe

any illegal activity had occurred in connection with the van or its occupants, Defendant Latschar

returned to the Martinez family’s van.

                                                  10
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 11 of 34



       47.     Defendant Latschar, who carried a gun on his person, directed Mr. Martinez to

step out of the van. Mr. Martinez complied with the command. Defendant Latschar escorted Mr.

Martinez to the back of the van, in front of the police car. Defendant Latschar still possessed the

passports, residency card, and immigration documents belonging to Mr. Martinez and his family

members. Mr. Martinez did not feel free to leave the scene, and a reasonable person would

understand the situation to be a restraint on his freedom.

       48.     Defendant Latschar asked Mr. Martinez where he was driving to, and Mr.

Martinez explained that the family was going to Mexico. Defendant Latschar then asked whether

all the bags in the van belonged to him, and Mr. Martinez said some things belonged to him but

others belonged to other occupants of the van. Defendant Latschar then accused Mr. Martinez of

smuggling drugs. Mr. Martinez said he was not smuggling drugs and that there were no drugs in

the van.

       49.     Defendant Latschar threatened to take away Mr. Martinez’s permanent residency

card if he did not tell Defendant Latschar where he was hiding drugs. Defendant Latschar told

Mr. Martinez that if he disclosed where the alleged drugs were hidden, Mr. Martinez would be

able to maintain his lawful permanent residency. Mr. Martinez told Defendant Latschar that he

did not have any drugs.

       50.     Defendant Latschar told Mr. Martinez that he needed to search the van. Defendant

Latschar then directed Mr. Martinez to get back inside the van. Defendant Latschar did not

obtain the proper consent from Mr. Martinez to search the van or its contents.

       51.     Defendant Latschar then approached the passenger-side window and directed Ms.

Martinez to exit the van and stand on the side of the highway. Ms. Martinez complied with the



                                                 11
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 12 of 34



command and exited the van. Ms. Martinez did not feel free to leave the scene, and a reasonable

person would understand the situation to be a restraint on her freedom.

       52.     Defendant Latschar then told Ms. Martinez that he was looking for drugs and

“illegals” and that his job involved catching people who were trafficking immigrants. Defendant

Latschar asked Ms. Martinez if there were drugs in the van. Ms. Martinez said that the only

drugs she had were medications prescribed by A.I.M.’s doctor to treat his autism spectrum

disorder, anxiety disorder, and attention deficit hyperactivity disorder. Ms. Martinez showed

Defendant Latschar the bag containing the prescribed medicine.

       53.     Defendant Latschar asked Ms. Martinez if he could search the back of the van.

Ms. Martinez said yes. By this time, approximately 20 minutes, at least, had elapsed since

Defendant Latschar’s computer checks came back clean.

       54.     Defendant Latschar never informed Ms. Martinez that she had the right to refuse

consent to the search. Ms. Martinez believed she could not refuse consent to search the van. At

this time, Defendant Latschar was still in possession of Mr. Martinez’s residency card, the

passports of Ms. Martinez and the Martinez children, and the immigration documents of the

other occupants of the van. Federal law requires lawful permanent residents such as Mr.

Martinez to carry their original residency cards with them at all times. 8 U.S.C. § 1304(e).

Failure to do so is a crime.

       55.     With Defendant Latschar in possession of these important documents, Plaintiffs

were not free to leave the scene and Ms. Martinez did not feel free to refuse the search.

       56.     When Defendant Latschar sought Ms. Martinez’s consent to search the van,

Plaintiffs were unlawfully detained. Defendant Latschar had no reasonable suspicion or probable



                                                12
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 13 of 34



cause to believe that unlawful activity had occurred or would occur in the future in connection

with any of the vehicle’s occupants.

        57.        After Defendant Latschar’s computer checks came back clean, and certainly by

the time he sought Ms. Martinez’s consent to search the van, Plaintiffs’ detention had become a

de facto arrest.

        58.        Defendant Latschar did not seek or obtain consent to search the van or its contents

from any of the Martinez children, Mr. Guijon, or Mr. Martinez’s mother or sister.

        59.        There were several bags and suitcases in the trunk of the Martinez family’s van,

and Defendant Latschar opened and searched all or most of them. Defendant Latschar emptied

the contents of those bags and suitcases and left the family’s belongings, including many highly

personal items, strewn all over the trunk of the van. During his search, Defendant Latschar

irreparably damaged a treasured painting which Mr. Martinez’s mother had received as a gift.

        60.        Defendant Latschar found no drugs or any evidence of illegality during his search

of the van and its contents.

        61.        Following his extensive search of the van and the Martinez family’s belongings,

Defendant Latschar returned to the driver-side window and directed Mr. Martinez to exit the van

again. Mr. Martinez again complied with this command and was escorted by Defendant Latschar

to the back of the van, in front of Defendant Latschar’s vehicle. Defendant Latschar again

accused Mr. Martinez of smuggling drugs and asked Mr. Martinez where he was hiding drugs.

Mr. Martinez again said he did not have any drugs. Defendant Latschar escorted Mr. Martinez

back to the van.

        62.        Defendant Latschar then knelt down and looked at the undercarriage of the van.

At this point, the family had been detained by the side of I-10 for at least one hour.

                                                   13
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 14 of 34



       63.       Defendant Latschar took photographs of parts of the undercarriage of the

Martinez family’s van. Defendant Latschar then told Mr. Martinez that he thought someone had

done shoddy work on the drive shaft of the vehicle, and that it appeared to be newer than the year

of the van’s manufacture. Defendant Latschar accused Mr. Martinez of hiding money and

repeated that if Mr. Martinez cooperated, there would be fewer criminal penalties and he would

not lose his residency.

       64.       Defendant Latschar returned to the passenger-side window and directed Ms.

Martinez to exit the van again. Defendant Latschar told Ms. Martinez that he believed the drive

shaft had been modified by someone who was not a professional. Ms. Martinez said that her

family had not modified the drive shaft, and that she had no knowledge of any such

modifications.

       65.       Defendant Latschar told Ms. Martinez that if she told him “the truth,” she would

not go to jail and she would not have to figure out what to do with her children. Ms. Martinez

began to cry after Defendant Latschar threatened to separate her from her children.

       66.       A.I.M.’s cries continued and Ms. Martinez asked Defendant Latschar if they

could leave, pointing out that A.I.M. was very upset. Defendant Latschar said that the family was

not free to leave until they told him “the truth.” Ms. Martinez told Defendant Latschar that she

was telling him the truth. At this point, Defendant Latschar was still in possession of the

passports, residency cards, and immigration documents belonging to the Plaintiffs and the van’s

other occupants.

       67.       The drive shaft on the Martinez family’s van had not been modified and did not

appear to be modified. No reasonable officer, upon inspecting the underside of the Martinez

family’s vehicle, would believe that the drive shaft had been modified or tampered with. Indeed,

                                                 14
        Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 15 of 34



as set forth below, the HCSO itself later determined that the drive shaft had not been tampered

with.

         68.   Defendant Latschar detained the Martinez family on the side of I-10 for

approximately two hours while holding their important personal documents and searching and

inspecting the van. Throughout the course of this roadside stop and detention, on multiple

occasions, Defendant Latschar threatened Mr. Martinez with revoking his permanent residency if

he was not truthful or cooperative.

         69.   Throughout the roadside detention, Plaintiffs believed that if they attempted to

leave, Defendant Latschar would use force to continue detaining Plaintiffs.

         70.   A.I.M. cried throughout most of the roadside detention. He remained inconsolable

even after Ms. Martinez gave him an anti-anxiety medication which he had been prescribed by

his doctor.

         71.   Upon information and belief, Defendant Latschar subjected Plaintiffs to a lengthy

detention, questioned them extensively, and searched their belongings because he perceived

Plaintiffs to be Latino and of Mexican descent.

         72.   Caucasian motorists whom Defendant Latschar stopped during this time period,

and who were otherwise similarly situated to Plaintiffs, were not subject to detentions as lengthy

and invasive as that to which Defendant Latschar subjected Plaintiffs.

         73.   During the morning of June 3, 2017, Defendant Latschar stopped two Caucasian

motorists, who were travelling on Interstate 10, for the same purported reason he stopped Mr.

Martinez—careless driving. In each of those stops of Caucasian motorists, the stop lasted less

than 15 minutes. These motorists were similarly situated to Plaintiffs.



                                                  15
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 16 of 34



       74.      After Defendant Latschar inspected the undercarriage of Plaintiffs’ vehicle,

Hancock County Sheriff’s Deputy Abe Long, wearing an officer uniform, arrived to the roadside

in a marked vehicle belonging to the HCSO.

       75.      Defendant Latschar asked Defendant Long to corroborate his claims about the

van’s drive shaft. Defendant Long knelt under the van and inspected the undercarriage.

       76.      Defendant Long, together with Defendant Latschar, detained Plaintiffs on the side

of I-10 for at least 15 minutes following Defendant Long’s arrival on the scene. Throughout the

time he was present, Defendant Long could hear A.I.M. crying in the backseat of the Martinez

family’s van.

       77.      Although a drug detection dog was present in at least one of the HCSO vehicles,

at no point during the roadside detention was the dog used to inspect the Martinez family’s van.

       78.      Based on the words and actions of Defendants Latschar and Long, the Martinez

family did not believe they were free to leave at any point during the roadside detention.


                       Detention at the Hancock County Sheriff’s Office

       79.      After Defendant Long arrived at the scene of the traffic stop of the Martinez

family, Defendants Latschar and Long contacted Defendant William Covington, a lieutenant

employed by the HCSO. Defendant Latschar sent photographs of the undercarriage of the

Martinez family’s van to Defendant Covington. Defendants Covington, Latschar, and Long

decided that Defendants Latschar and Long should transport the Martinez family, the van’s other

occupants, and the van itself to the HCSO to conduct yet another search of the vehicle for

evidence of criminal activity.

       80.      No warrant existed for a search of Plaintiffs’ vehicle, and there was no probable

cause to believe that the vehicle contained evidence related to illegal conduct. Plaintiffs were not
                                                16
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 17 of 34



asked for their consent for another search of the vehicle, and no Plaintiff or other occupant of the

vehicle consented to this search.

       81.     Defendant Latschar told Mr. Martinez that he and the family were required to go

with Defendants Latschar and Long to the HCSO. Defendant Latschar ordered Mr. Martinez to

follow Defendant Latschar’s vehicle. Defendant Latschar pulled his vehicle in front of the

Martinez family’s van and Defendant Long pulled his vehicle behind the van to ensure that the

Martinez family would be forced to follow Defendant Latschar’s car. Defendants Long and

Latschar then escorted the Martinez family to the HCSO.

       82.     Mr. Martinez drove the van behind Defendant Latschar to the HCSO under

duress. During this time, Defendant Latschar maintained possession of Mr. Martinez’s

permanent residency card, Ms. Martinez’s passport, the passports belonging to the Martinez

children, and the immigration documents of the other occupants of the van. Defendant Latschar

had also repeatedly threatened the Martinez family with severe legal consequences, including

jail, separation of Ms. Martinez from her children, and stripping Mr. Martinez of his legal

permanent residency. Mr. Martinez and Ms. Martinez reasonably believed that if they refused to

follow Defendants Latschar and Long to the HCSO, these Defendants would have used force to

require them to travel to the HCSO.

       83.     At this point, and at all times during the events described in this Complaint, no

warrant existed for the arrest of any of the Plaintiffs or any other occupant of the Martinez

family’s vehicle.

       84.     At this point, and at all times during the events described in this Complaint, no

reasonable suspicion or probable cause existed for the detention of any of the Plaintiffs or any

other occupant of the Martinez family’s vehicle.

                                                 17
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 18 of 34



       85.     At this point, and at all times during the events described in this Complaint, no

warrant or probable cause existed for the search of the Martinez family’s vehicle.

       86.     The drive to the HCSO lasted between 10 and 20 minutes. During this time,

A.I.M. continued to cry.

       87.     During the drive to the HCSO, Ms. Martinez contacted the family’s immigration

lawyer, Rachel Effron Sharma, to say that the family was being taken to the HCSO.

       88.     Mr. Martinez drove behind Defendant Latschar’s vehicle as Defendant Latschar

entered the back of the HCSO building into an area surrounded by a fence. Defendant Latschar

drove through a gate into the fenced-in area, and Mr. Martinez followed.

       89.     After entering the fenced-in area, Defendant Latschar instructed Hancock County

Sheriff’s Deputy John Doe #1 to take all of the occupants of the van, except Mr. Martinez, to a

room inside the HCSO building.

       90.     Defendant Doe #1, who wore an officer uniform, escorted Ms. Martinez, the

Martinez children, Mr. Martinez’s mother and sister, and Mr. Guijon down a hallway. Defendant

Doe #1 unlocked the door to a room and escorted them inside. Defendant Doe #1 told the

Martinez family to stay in the room. Then Defendant Doe #1 left the room and locked the door.

       91.     Ms. Martinez believed that if she refused to follow Defendant Doe #1 to the room,

Defendant Doe #1 and other HCSO deputies would use force to continue detaining Plaintiffs.

       92.     Ms. Martinez attempted to open the door through which they had entered and

found it to be locked.

       93.     While detained in the room, A.I.M. continued to cry and pace around the room

and stated that he wanted to leave. Mr. Martinez’s mother and E.A.M. also began to cry. Ms.



                                                18
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 19 of 34



Martinez tried to comfort her family even though she was also worried about what would happen

to them and to her husband.

       94.     While the Martinez family was being detained at the HCSO, Ms. Effron Sharma

called the HCSO and spoke to an official employed by the HCSO. Ms. Effron Sharma

challenged the legality of the family’s detention and demanded that they be released. The official

said he had authorized the search of the family’s vehicle. Ms. Effron Sharma asked what

provided probable cause for the search, and the official did not answer her question. Upon

information and belief, the official to whom Ms. Effron Sharma spoke was Defendant

Covington.

       95.     After being detained in the room for more than an hour, Ms. Martinez called

9-1-1. She informed 9-1-1 dispatch that she was in the Hancock County Sheriff’s Office and she

and her family were locked in a room and could not leave, and that they wanted to leave. Soon

after Ms. Martinez called 9-1-1, Defendant Latschar unlocked the door to the room and informed

Ms. Martinez that they were free to leave. Prior to that moment, none of the Plaintiffs had been

told that they were free to leave.

       96.     While Ms. Martinez and her children were being escorted to the room, Defendant

Latschar directed Mr. Martinez to stay inside the family’s van.

       97.     Defendant Latschar told Mr. Martinez that if Mr. Martinez told him what Mr.

Martinez had and where it was hidden, the consequences would be less severe for Mr. Martinez.

Mr. Martinez replied again that he did not have anything illegal.

       98.     Defendant Latschar directed Mr. Martinez to drive into an area that appeared be a

garage. After parking the van inside the garage, Mr. Martinez was escorted by deputies to an area



                                                19
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 20 of 34



some distance away from, but within view of, the van. Several uniformed officers stood near Mr.

Martinez. A deputy employed by the HCSO arrived with a dog and inspected the van.

       99.     Another deputy told Mr. Martinez that his van would be inspected again by

putting it on a lift. Mr. Martinez was not asked for permission for this inspection. No Plaintiff

was ever asked for consent to this search of the family’s vehicle.

       100.    Defendant Latschar then instructed Mr. Martinez to sit inside a HCSO vehicle.

Mr. Martinez asked if he could retrieve his cell phone from his van, and Defendant Latschar

refused to allow him to do so. Mr. Martinez sat in the back of the HCSO vehicle while being

guarded by Defendant Hancock County Sheriff’s Deputy John Doe #2, who sat in the driver’s

seat. The doors to the vehicle were closed.

       101.    While being detained in the back of the HCSO vehicle, Mr. Martinez asked to use

the bathroom. After consulting with Defendant Latschar, Defendant Doe #2 opened the car door

next to where Mr. Martinez was sitting and escorted him to a portable bathroom. Defendant Doe

#2 waited outside the portable bathroom while Mr. Martinez used it. Defendant Doe #2 then

escorted Mr. Martinez back inside the HCSO vehicle and shut the doors.

       102.    Mr. Martinez believed that if he attempted to leave the HCSO, Defendant Doe #2

and the other officers would use force to continue detaining him. Mr. Martinez also believed that

if he attempted to leave, he would be charged with a crime.

       103.    At this point, Mr. Martinez could not have physically exited the HCSO on his

own because he was surrounded by a locked gate and fence.

       104.    Hancock County Sheriff’s deputies placed the Martinez family’s van on lifts, and

a man in a uniform inspected the undercarriage of the van while Defendant Latschar shined a

flashlight at the van’s undercarriage.

                                                 20
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 21 of 34



       105.    The HCSO concluded that the drive shaft on the Martinez family’s van had not

been tampered with.

       106.    After the van was lowered back to the ground, Defendant Latschar approached the

HCSO vehicle where Mr. Martinez was detained. Defendant Latschar opened the vehicle door

near Mr. Martinez and told him that he was free to leave.

       107.    Prior to that moment, no one had told Mr. Martinez that he was free to leave.

       108.    HCSO deputies opened the gates necessary to allow Mr. Martinez to drive his

vehicle out of the fenced-in area, and pick up his family in a different area of the HCSO.

       109.    Plaintiffs were detained at the HCSO for approximately two hours. Just before the

Martinez family left the HCSO, Defendant Latschar gave Ms. Martinez back her passport, her

children’s passports, Mr. Martinez’s residency card, the residency card belonging to Mr. Guijon,

and the tourist visas belonging to Mr. Martinez’s mother and sister. At no point before this time

did any Defendant or anyone else offer to return these documents to the Martinez family.

       110.    At no point during the events described in this Complaint was there reasonable

suspicion or probable cause to believe that any of the Plaintiffs or any other occupant of the

family’s vehicle had engaged or was engaging in unlawful activity.

       111.    None of the Plaintiffs was engaged in criminal activity at any time during the

events described in this Complaint.

       112.    Defendants acted in reckless disregard of the safety and well-being of Plaintiffs.

       113.    Defendants’ conduct involved reckless or callous indifference to Plaintiffs’

federally protected rights, as outlined below.




                                                 21
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 22 of 34



                 Plaintiffs Suffered Loss of Freedom and Emotional Distress

       114.    As a direct, proximate result of the unlawful actions of Defendants, Plaintiffs

suffered loss of freedom, significant emotional distress, and other injuries.

       115.    Plaintiffs suffered loss of freedom as a result of being unlawfully detained by

Defendants for a total of approximately four hours, including by the side of I-10, while driving to

the HCSO, and at the HCSO.

       116.    Plaintiffs suffered pain and suffering, emotional distress, humiliation, and mental

anguish as a result of being unlawfully detained by Defendants, and as a result of the unlawful

search of their vehicle by Defendant Latschar.

       117.    Plaintiffs experienced distress and fear based on the threats of revocation of Mr.

Martinez’s legal residency and potential separation from his family, as well as threats by

Defendant Latschar that Ms. Martinez would be separated from her children if she did not agree

with his allegations that the family was engaged in criminal conduct.

       118.    Following the June 3, 2017 incident, the entire family has become fearful and

mistrustful of law enforcement. The Martinez children have experienced increased anxiety and

fear when traveling. They have expressed fear that their father could be deported by law

enforcement officers.

       119.    Since June 3, 2017, Ms. Martinez worries frequently that her husband’s

permanent residency could be at risk as the result of another abuse of authority by law

enforcement. Ms. Martinez has lost her peace of mind as well as her trust in law enforcement.

       120.    All of the damages alleged in this Complaint are the result of the Defendants’

unlawful actions.



                                                 22
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 23 of 34



                   Notice of Claim Under the Mississippi Tort Claims Act

       121.    Pursuant to the Mississippi Tort Claims Act, Plaintiffs have filed a notice of claim

with Hancock County Chancery Clerk Timothy Kellar. Miss. Code § 11-46-11. The notice of

claim was delivered to the Chancery Clerk by certified U.S. mail on May 22, 2018. No response

has been received and more than 95 days have elapsed since the delivery of this notice of claim.

Miss. Code § 11-46-11(3)(a)–(b).

                                        CLAIMS FOR RELIEF

       122.    Each of the following counts relies upon all relevant portions of the foregoing

allegations in this Complaint.

                                            Count I
               Fourth and Fourteenth Amendments to the U.S. Constitution—
                    Unreasonable Seizure in Stopping Plaintiffs’ Vehicle
                                       (42 U.S.C. § 1983)
              On Behalf of All Plaintiffs Against Defendant Milton Aric Latschar

       123.    When Defendant Latschar activated his lights and pulled the Martinez family’s

van over to the side of I-10, he seized Plaintiffs within the meaning of the Fourth Amendment to

the United States Constitution.

       124.    At the moment Defendant Latschar stopped the Martinez family’s van, he did not

have objectively reasonable suspicion to believe that illegal activity had occurred or was about to

occur, as set forth in paragraphs 23 through 45 of this Complaint. It was unreasonable to believe

such suspicion existed.

       125.    Defendant Latschar’s actions in stopping Plaintiffs without reasonable suspicion

violated Plaintiffs’ clearly-established rights under the Fourth and Fourteenth Amendments to

the United States Constitution.



                                                23
        Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 24 of 34



                                            Count II
               Fourth and Fourteenth Amendments to the U.S. Constitution—
            Unreasonable Seizure/False Arrest in Detaining Plaintiffs on Roadside
                                       (42 U.S.C. § 1983)
              On Behalf of All Plaintiffs Against Defendant Milton Aric Latschar

         126.   Defendant Latschar’s continued detention of Plaintiffs on the side of I-10 for

approximately two hours, described in paragraphs 30 through 80 above, constituted a seizure

within the meaning of the Fourth Amendment to the United States Constitution.

         127.   Defendant Latschar’s actions and words during this roadside detention made clear

to Plaintiffs that they were not free to leave the scene.

         128.   At no point during this roadside detention did Defendant Latschar have

objectively reasonable suspicion to believe that illegal activity had occurred or was about to

occur, and it was unreasonable to believe such suspicion existed.

         129.   At no point during this roadside detention did Defendant Latschar have probable

cause to believe that a criminal offense had been or was being committed, and it was

unreasonable to believe that such probable cause existed.

         130.   Plaintiffs’ detention on the side of I-10 was not reasonably related in scope to the

circumstances that police records claim justified the stop in the first place. Most of this detention

occurred after Defendant Latschar’s computer checks came back clean and reflected no legal

violations in connection with the Martinez family’s vehicle or its occupants.

         131.   The investigative methods employed by Defendant Latschar were not the least

intrusive means reasonably available to verify or dispel any suspicions he had in a short period of

time.

         132.   When Defendant Latschar continued to detain Plaintiffs after the computer checks

came back clean, Plaintiffs’ detention became a de facto arrest.

                                                  24
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 25 of 34



       133.       Defendant Latschar’s detention of Plaintiffs by the side of I-10 without reasonable

suspicion or probable cause violated Plaintiffs’ clearly-established rights under the Fourth and

Fourteenth Amendments to the United States Constitution.


                                           Count III
               Fourth and Fourteenth Amendments to the U.S. Constitution—
                                    Unreasonable Search
                                       (42 U.S.C. § 1983)
              On Behalf of All Plaintiffs Against Defendant Milton Aric Latschar

       134.       Defendant Latschar searched the Martinez family’s vehicle and luggage without

voluntary consent and without probable cause to believe the vehicle or luggage contained any

evidence of illegal conduct, as set forth in paragraphs 46 through 60 above. It was unreasonable

to believe that such probable cause existed.

       135.       Mr. Martinez did not consent to a search of the vehicle or the luggage in the trunk

of the vehicle.

       136.       At the moment that Defendant Latschar sought consent from Ms. Martinez to

search the Martinez family’s vehicle, Plaintiffs were unlawfully detained.

       137.       Ms. Martinez’s consent to search the vehicle was not voluntary, and it would have

been unreasonable to believe that Ms. Martinez’s consent was voluntary.

       138.       Defendant Latschar’s search of the luggage in the trunk of Plaintiffs’ vehicle

without probable cause or voluntary consent violated Plaintiffs’ clearly-established rights under

the Fourth and Fourteenth Amendments to the United States Constitution.


                                        Count IV
             Fourth and Fourteenth Amendments to the U.S. Constitution—
           Unreasonable Seizure/False Arrest in Detaining Plaintiffs on Roadside
                                      (42 U.S.C. § 1983)
                   On Behalf of All Plaintiffs Against Defendant Abe Long

                                                   25
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 26 of 34



       139.    Defendant Long’s detention of Plaintiffs by the side of I-10, set forth in

paragraphs 74 through 80 above, constituted a seizure within the meaning of the Fourth

Amendment. At this time, Plaintiffs’ seizure was a de facto arrest.

       140.    At no point during the approximately 15 minutes in which Defendant Long

detained Plaintiffs by the side of I-10 did Defendant Long have objectively reasonable suspicion

to believe that unlawful activity had occurred or was about to occur. It was unreasonable to

believe such suspicion existed.

       141.    At no point during Defendant Long’s detention of Plaintiffs by the side of I-10 did

he have probable cause to believe that a criminal offense had been or was being committed, and

it was unreasonable to believe that such probable cause existed.

       142.    Defendant Long’s detention of Plaintiffs on the side of I-10 without reasonable

suspicion or probable cause violated Plaintiffs’ clearly-established rights under the Fourth and

Fourteenth Amendments to the United States Constitution.


                                          Count V
             Fourth and Fourteenth Amendments to the U.S. Constitution—
         Unreasonable Seizure/False Arrest in Transporting Plaintiffs to the HCSO
                              and Detaining Plaintiffs There
                                       (42 U.S.C. § 1983)
             On Behalf of All Plaintiffs Against Defendants Milton Aric Latschar,
                              Abe Long, and William Covington

       143.    Plaintiffs’ transportation to the HCSO and detention there for approximately two

hours, set forth in paragraphs 79 through 109 above, constituted a seizure within the meaning of

the Fourth Amendment.

       144.    At the moment Plaintiffs were transported to the HCSO, and throughout the time

they spent at the HCSO, Plaintiffs were under arrest.


                                                26
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 27 of 34



       145.      Defendants Latschar, Long and Covington caused the transportation of Plaintiffs

and their vehicle to the HCSO, and caused the detention of Plaintiffs there for approximately two

hours. Defendants Latschar and Long transported Plaintiffs to the HCSO, and Defendant

Covington approved the transportation of Plaintiffs to the HCSO.

       146.      At the moment that Defendants Latschar, Long, and Covington decided to

transport Plaintiffs to the HCSO, none of these Defendants had objectively reasonable suspicion

or probable cause to believe that an offense had been or was being committed, or any probable

cause to believe the Martinez family’s vehicle contained evidence of illegality. It was

unreasonable to believe such reasonable suspicion or probable cause existed.

       147.      At all times during Plaintiffs’ detention en route to and at the HCSO, there was no

objectively reasonable suspicion or probable cause to believe that an offense had been or was

being committed, or any probable cause to believe the Martinez family’s vehicle contained any

evidence of illegality. It was unreasonable to believe such reasonable suspicion or probable

cause existed.

       148.      No warrant was ever issued for the arrest of any of the Plaintiffs or other occupant

of Plaintiffs’ vehicle, and no warrant was ever issued for the search of Plaintiffs’ vehicle.

       149.      Defendants neither sought nor obtained consent from Plaintiffs to transport them

and their vehicle to the HCSO, or to conduct a second search of their vehicle.

       150.      The actions of Defendants Latschar, Long and Covington in causing the

transportation of Plaintiffs to the HCSO and their detention at the HCSO violated Plaintiffs’

clearly-established rights under the Fourth and Fourteenth Amendments to the United States

Constitution.



                                                  27
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 28 of 34



                                         Count VI
              Fourth and Fourteenth Amendments to the U.S. Constitution—
           Unreasonable Seizure/False Arrest in Detaining Plaintiffs at the HCSO
                                       (42 U.S.C. § 1983)
            On Behalf of Plaintiffs Stephanie Martinez, A.M.M., A.I.M., and E.A.M.
                                Against Defendant John Doe #1

        151.    The detention of Plaintiffs Stephanie Martinez, A.M.M., A.I.M., and E.A.M. in a

room in the HCSO, as set forth in paragraphs 89 through 95 above, constituted a seizure within

the meaning of the Fourth Amendment. Plaintiffs’ seizure constituted an arrest for which

probable cause was required.

        152.    Defendant Doe #1 caused the seizure and detention of Plaintiffs Stephanie

Martinez, A.M.M., A.I.M., and E.A.M. in a room at the HCSO when he escorted Plaintiffs to the

room and locked the door.

        153.    Defendant Doe #1 did not have objectively reasonable suspicion or probable

cause to believe that an offense had been or was being committed by any of these Plaintiffs, or

probable cause to believe the Martinez family’s vehicle contained evidence of illegality. It was

not reasonable for Defendant Doe #1 to believe that reasonable suspicion or probable cause

existed for Plaintiffs’ detention.

        154.    Defendant Doe #1’s actions in causing Plaintiffs’ detention at the HCSO violated

Plaintiffs’ clearly-established rights under the Fourth and Fourteenth Amendments to the United

States Constitution.


                                         Count VII
              Fourth and Fourteenth Amendments to the U.S. Constitution—
            Unreasonable Seizure/False Arrest in Detaining Plaintiff at the HCSO
                                       (42 U.S.C. § 1983)
             On Behalf of Plaintiff Marcos Martinez Against Defendant John Doe #2



                                                28
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 29 of 34



       155.     When Plaintiff Marcos Martinez was directed to sit in the backseat of a HCSO

vehicle, and when he was guarded while in the vehicle and while using the bathroom, as set forth

in paragraphs 100 through 107 above, Mr. Martinez was seized within the meaning of the Fourth

Amendment. This seizure constituted an arrest for which probable cause was required.

       156.     Defendant Doe #2 caused and participated in Mr. Martinez’s seizure and

detention by guarding him while he sat in the backseat of the HCSO vehicle and while he used

the bathroom.

       157.     Defendant Doe #2 did not have objectively reasonable suspicion or probable

cause to believe that an offense had been or was being committed by Mr. Martinez, or probable

cause to believe the Martinez family’s vehicle contained evidence of illegality. It was not

reasonable for Defendant Doe #2 to believe that reasonable suspicion or probable cause existed

for Mr. Martinez’s detention.

       158.     Defendant Doe #2’s actions in causing Mr. Martinez’s seizure and detention at the

HCSO violated Mr. Martinez’s clearly-established rights under the Fourth and Fourteenth

Amendments to the United States Constitution.


                                         Count VIII
        Fourteenth Amendment to the U.S. Constitution—Equal Protection Clause
                                     (42 U.S.C. § 1983)
            On Behalf of All Plaintiffs Against Defendant Milton Aric Latschar

       159.     As Latino persons of Mexican descent, Mr. Martinez, A.I.M., E.A.M., and

A.M.M. are members of a protected class. Ms. Martinez, as a person of Native American

descent, is also a member of a protected class. Defendant Latschar mistakenly believed that Ms.

Martinez was Latina and of Mexican descent.



                                                29
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 30 of 34



       160.    As set forth in paragraphs 23 through 113, Defendant Latschar purposefully

discriminated against Mr. Martinez, A.I.M., E.A.M., and A.M.M. based on their race, color,

national origin, and ethnicity, and he purposefully discriminated against Ms. Martinez based on

his perception of her race, color, national origin, and ethnicity and her association with Mr.

Martinez and their children.

       161.    As set forth in paragraphs 23 through 113, Defendant Latschar detained,

questioned, and searched Plaintiffs because he perceived them to be Latino and of Mexican

descent. During his extended detention of Plaintiffs, Defendant Latschar questioned Plaintiffs

regarding their immigration status, demanded and confiscated documents reflecting their lawful

presence in the United States, stated that he was looking for “illegals,” and repeatedly threatened

Mr. Martinez by telling him that he would lose his lawful permanent residency if he did not

cooperate.

       162.    Defendant Latschar did not subject Caucasian motorists, who were similarly

situated to Plaintiffs, to detentions as lengthy or invasive as that to which he subjected Plaintiffs.

       163.    By purposefully detaining, questioning, and searching Plaintiffs and subjecting

them to different, burdensome and injurious treatment because of their actual or perceived race,

color, national origin, and ethnicity, Defendant Latschar violated Plaintiffs’ clearly-established

rights under the Equal Protection Clause of the Fourteenth Amendment to the U.S. Constitution.

                                               Count IX
                                         False Imprisonment
               (Mississippi Common Law and Mississippi Tort Claims Act)
          On Behalf of All Plaintiffs Against Defendant Hancock County, Mississippi




                                                  30
     Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 31 of 34



       164.   Defendants Latschar, Long, Covington, Doe #1 and Doe #2 caused Plaintiffs to be

falsely imprisoned, in violation of Mississippi common law, while these Defendants were acting

in the course and scope of their employment by the HCSO.

       165.   Hancock County, Mississippi is responsible for these actions of its employees

under the Mississippi Tort Claims Act. Miss. Code §§ 11-46-1 et seq.

       166.   Defendant Latschar falsely imprisoned Plaintiffs by detaining them on the

roadside of I-10 for approximately two hours without reasonable suspicion or probable cause to

believe that an offense had been or was being committed, as set forth in paragraphs 23 through

80 above.

       167.   Defendant Latschar falsely imprisoned Plaintiffs by transporting them to the

HCSO and causing them to be detained there for approximately two hours, without reasonable

suspicion or probable cause to believe that an offense had been or was being committed, as set

forth in paragraphs 79 through 113 above.

       168.   Defendant Long falsely imprisoned Plaintiffs by detaining them on the roadside

of I-10, transporting them to the HCSO, and causing them to be detained at the HCSO for

approximately two hours, without reasonable suspicion or probable cause to believe that an

offense had been or was being committed, as set forth in paragraphs 74 through 113 above.

       169.   Defendant Covington falsely imprisoned Plaintiffs by deciding, together with

Defendants Latschar and Long, to transport Plaintiffs to the HCSO and causing their continued

detention there for approximately two hours, without probable cause to believe that an offense

had been or was being committed, as set forth in paragraphs 79 through 113 above.




                                               31
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 32 of 34



       170.    Defendant Doe #1 falsely imprisoned Ms. Martinez, A.M.M., A.I.M., and E.A.M.

by detaining them in a room in the HCSO, as set forth in paragraphs 89 through 95 above,

without probable cause to believe that an offense had been or was being committed.

       171.    Defendant Doe #2 falsely imprisoned Mr. Martinez by detaining him at the

HCSO, as set forth in paragraphs 100 through 107 above, without probable cause to believe that

an offense had been or was being committed.

       172.    During each of the aforementioned detentions by Defendants Latschar, Long,

Covington, Doe #1 and Doe #2, Plaintiffs were subject to reasonably apprehended force.

Defendants’ words and actions during Plaintiffs’ detention made clear to Plaintiffs that they were

not free to leave the scene.

       173.    The actions of Defendants Latschar, Long, Covington, Doe #1 and Doe #2 in

detaining Plaintiffs were objectively unreasonable in their nature, purpose, extent and duration.

       174.    In falsely imprisoning Plaintiffs, Defendants Latschar, Long, Covington, Doe #1

and Doe #2 acted in reckless disregard of the safety and well-being of Plaintiffs, who were not

engaged in criminal activity.

                                                  Count X
                                                False Arrest
                      (Mississippi Common Law and Mississippi Tort Claims Act)
                 On Behalf of All Plaintiffs Against Defendant Hancock County, Mississippi

       175.    Defendants Latschar, Long, Covington, Doe #1 and Doe #2 falsely arrested

Plaintiffs, in violation of Mississippi common law, while these Defendants were acting in the

course and scope of their employment by the HCSO.

       176.    Hancock County, Mississippi is responsible for these actions of its employees

under the Mississippi Tort Claims Act. Miss. Code §§ 11-46-1 et seq.


                                                32
      Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 33 of 34



       177.    Defendants Latschar, Long and Covington caused the false arrest of Plaintiffs by

causing them to be transported to the HCSO and detained there for approximately two hours,

without probable cause to believe that an offense had been or was being committed, as set forth

in paragraphs 79 through 113 above.

       178.    Defendant Doe #1 falsely arrested Plaintiffs A.M.M., A.I.M., E.A.M., and Ms.

Martinez by detaining them in a room at the HCSO, as set forth in paragraphs 89 through 95

above, without probable cause to believe that an offense had been or was being committed.

       179.    Defendant Doe #2 falsely arrested Mr. Martinez by detaining him at the HCSO, as

set forth in paragraphs 100 through 107 above, without probable cause to believe that an offense

had been or was being committed.

       180.    In falsely arresting Plaintiffs, Defendants Latschar, Long, Covington, Doe #1 and

Doe #2 acted in reckless disregard of the safety and well-being of Plaintiffs, who were not

engaged in criminal activity.

                                    PRAYER FOR RELIEF

       181.    Plaintiffs request the following relief:

         A. Compensatory damages for pain and suffering, emotional distress, mental anguish

              and/or related emotional damages that Plaintiffs have incurred as a result of

              Defendants’ unlawful conduct on June 3, 2017;

         B. Compensatory damages for loss of freedom as a result of Defendants’ unlawful

              conduct on June 3, 2017;

         C. Nominal damages;

         D. Punitive damages;



                                                 33
     Case 1:18-cv-00354-HSO-JCG Document 1 Filed 11/07/18 Page 34 of 34



        E. Reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 1988 and 28 U.S.C.

            § 1920 and as otherwise permitted by law; and

        F. Such other and further relief that the Court may deem just.



Dated: November 7, 2018                    By:    s/ Elissa Johnson
                                                  Elissa Johnson
Robert B. McDuff                                  Mississippi Bar No. 103852
Mississippi Bar No. 2532                          Southern Poverty Law Center
767 North Congress Street                         111 East Capitol Street, Suite 280
Jackson, Mississippi 39202                        Jackson, MS 39201
(601) 969-0802 (phone)                            (601) 948-8882 (phone)
(601) 969-0804 (fax)                              (601) 948-8885 (fax)
rbm@mcdufflaw.com                                 elissa.johnson@splcenter.org

Beth Orlansky
Mississippi Bar No. 3938
Mississippi Center for Justice
5 Old River Place, Suite 203
P.O. Box 1023
Jackson, MS 39215-1023
(601) 352-2269 (phone)
(601) 352-4769 (fax)
borlansky@mscenterforjustice.org




                                             34
